Citation Nr: 1624531	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-08 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with musculoskeletal strain of the lumbosacral spine.

3.  Entitlement to a rating in excess of 20 percent for musculoskeletal strain of the cervical spine with degenerative changes.

4.  Entitlement to service connection for headaches, to include migraines. 

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 1991, and had periods of active duty for training (ACDUTRA), including from May 14, 2004, to May 28, 2004.

This appeal is before the Board of Veterans' Appeals (Board) from May 2010 and December 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

Evidence has been received since the April 2013 statement of the case, but has not been considered by the agency of original jurisdiction (AOJ).  However, the evidence is not pertinent to the claim being denied in this decision.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew on the record his appeal of the issues of increased ratings for major depressive disorder, degenerative disc disease of the thoracolumbar spine with musculoskeletal strain of the lumbosacral spine, and musculoskeletal strain of the cervical spine with degenerative changes.

2.  No headache disorder, to include migraines, began during service, was the result of in-service injury, or is related to service in any other way.

3.  The Veteran's service-connected disabilities, together, render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of a rating in excess of 70 percent for major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with musculoskeletal strain of the lumbosacral spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the issue of a rating in excess of 20 percent for musculoskeletal strain of the cervical spine with degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for headaches, to include migraines, have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, during his March 2016 Board hearing, the Veteran withdrew his appeal of the issues of increased ratings for major depressive disorder, degenerative disc disease of the thoracolumbar spine with musculoskeletal strain of the lumbosacral spine, and musculoskeletal strain of the cervical spine with degenerative changes.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board has no jurisdiction to review them, and they are dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a February 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, he was provided a VA examination of his claimed headaches in February 2013.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on his claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in statements made during the Veteran's March 2016 Board hearing, he contends that he has had headaches ever since an in-service motor vehicle accident in 2004, at which time he suffered a head injury and concussion.

A May 2004 VA emergency department triage note reflects that the Veteran came to the emergency room complaining of back pain that had started the day before while riding in back of a military track that hit a hole in the road and slammed him into the side, hurting the middle portion of the back.  He reported taking ibuprofen for discomfort and applying Bengay, and that this back was swollen.  It was noted that he had no other complaints.  

A statement of medical examination and duty status filed the same day notes that the Veteran reported a back injury after slamming his back in to the side of a track while riding during a period of ACDUTRA.  It was reported that, while having his driver cross a tall grass field, the driver hit an unseen hole, and in hitting the hole the Veteran was thrown into the side and back of the TC hatch, jarring his back. The Veteran underwent follow-up spine treatment including magnetic resonance imaging (MRI) of the spine in August 2004.

In a September 2004 report of medical history, the Veteran reported had he had been having more headaches since his back injury, and reiterated that in May 2004 he injured his back when he was struck in the mid-back riding while in a vehicle that hit a hole.  In November 2004, he reported having had a bad headache the day before.  In a July 2005 report of medical history, he reported a history or frequent or severe headache.

In a July 2005 Medical Evaluation Board report, it was noted that the Veteran had chief complaints of posterior non-radicular neck pain and mid and low non-radicular back pain.  It was noted that he had been injured in May 2004 when he was riding in an armored personnel carrier track vehicle that violently swerved to the side, causing him to strike a personnel hatch door with his back and neck, and that he had continued to experience posterior neck and mid and low back pain since that time.  It was noted that review of systems indicated that he did have headaches associated with his posterior neck pain.  

VA treatment records for the Veteran's spine disorders reflect that in January 2006 he complained of headaches four to five times per week, and in February 2006 he reported chronic headaches since his in-service accident, which he got approximately once per day, and which was a dull ache in the center of his forehead.

On February 2013 VA examination, the Veteran reported injuring his head during the May 2004 accident during which he injured his back.  He reported that his mid-back hit the hatch and he did not remember anything after that, as he was out for five minutes or so.  The examiner noted the service treatment records reflecting that, following his accident, X-rays were performed and bruising on the back and some swelling on right thoracic area were noted only, with no headaches complaints around the date of the injury or brain imaging performed.  The Veteran further reported that, a few days later, he started to have headaches that started in the back of the head and would go forward, but that he did not have this kind anymore; he reported that, for the last few years at least, they were behind the left eye and went back, occurring three times per week, and sometimes last three to four hours or all day, with flashing lights but not usually blurry vision, a few times only in left eye.  It was noted that he took sumatriptan and Topamax to prevent his headaches and Triptan to take the edge off.  He reported taking medications and then lying down and taking a nap, and that usually it was better, but occasionally he was in bed all day.  He further reported sometimes being nauseated, no vomiting, sound and light sensitivity more so with light, that three times per month he had a bad migraine, and that his headaches were now migraines.

After reviewing the record, examining the Veteran, and taking his history, the VA examiner opined that it was less likely than not that his headache condition was related to the in-service injury that occurred in May 2004.  In explaining this opinion, the examiner noted that there were numerous discrepancies with the history the Veteran reported and what the medical records reflected, as there was no record of head injury at all, and contemporaneous records reflected that he hit his mid-back only with no record of loss of consciousness.  The examiner noted that there appeared in the medical record around 2007, including a December 2007 polytrauma note, to be a much different account of events of May 2004 than in the previous May 2004 ER notes and the Veteran's own May 2004 hand-written account of events in his witness statement of the incident, as well as in all treatment records around the time of the incident and the Veteran's own report of events in subsequent medical records.

The examiner further explained that the headaches noted to be associated with his posterior neck pain in 2004 and 2005 were different headaches than those he currently had, as those posterior headaches were tension headaches that have since resolved.  It was noted that the Veteran himself reported that his initial headaches were different from the kind he had at the time of examination, and that he had a different pattern of headaches at that time behind the left eye that fit more of a migraine pattern and would not be related in any way to his injuries of 2004.  It was further noted that they were not posttraumatic headaches because he had no head trauma, that migraine headaches are not caused by musculoskeletal pain, and that some previous diagnoses of presumable post-traumatic headache were erroneous as there was no history of head trauma.  

The Board finds the February 2013 VA examiner's opinion to be persuasive.  The examiner was a physician who, again, reviewed the record, examined the Veteran, and took his history.  The examiner also provided clear and persuasive explanations for her opinion, the bases of which are consistent with the evidence of record.

As correctly noted by the February 2013 VA examiner, the record reflects that the Veteran incurred no head trauma or injury either at the time of his May 2004 accident and back injury or at any other time in service.  Again, both the initial May 2004 VA emergency department triage note, the Veteran's own May 2004 incident report, and the subsequent treatment records and reports regarding the incident reflect an injury to the middle portion of the back with findings related to the back and treatment for such but no indication of any trauma or injury to the head whatsoever.  Also, VA treatment notes in the years immediately following the accident, including August and November 2006 notes, reflect reports of the Veteran's in-service accident with the Veteran specifically describing hitting and injuring his back during the May 2004 accident, and no mention of hitting or injury to his head.  Furthermore, the post-service medical evidence reflects that the Veteran did not have residuals of a traumatic brain injury; June and July 2009 VA neuropsychology notes reflect that, following neurologic testing, the Veteran was determined not to have had a traumatic brain injury (TBI), that his subjective complaints could not be accounted for by any such injury, and that he would therefore no longer be seen in the VA polytrauma clinic.

The February 2013 VA examiner's characterization of the Veteran's current headaches as migraines, which were not post-traumatic and not related to his reported tension headaches in 2004 and 2005, is also consistent with the other medical evidence.  A September 2008 VA neurology consult note reflects that the Veteran's headaches had been occurring every day for the past year, that prior to this he only experienced headaches one to two headaches a week, and that in the last three months he felt they had intensified in terms of severity.  He described the location as left orbital and pounding in nature, and stated that he occasionally would get blurred vision in his left eye, that this had happened twice in the past week, that he was sensitive to sound and light and got nauseated, and that he found that sleep and lying down were the only things that helped.

The Board acknowledges several VA treatment records, including those dated in September 2008, and April, June, September, November, and December 2009, reflecting that the Veteran reported suffering head trauma in service including that, at the time of his May 2004 accident, he hit the back of head resulting in loss of consciousness.  Also, as recently as VA treatment in June 2015, the Veteran reported that in May 2004 he was thrown across his vehicle due to avoiding a ditch in his APC and was unconscious at the time he was hospitalized.  Some of such reports resulted in diagnoses of possible post-traumatic headaches.  However, as discussed above, any report of in-service head trauma, and specifically head injury resulting in unconsciousness at the time of the May 2004 accident, is not credible.  As any such assessments of post-traumatic headaches or otherwise relating current headaches to in-service head trauma or injury are therefore based on an incorrect factual premise, and are thus not probative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board also recognizes the Veteran's representative's assertions during the March 2016 Board hearing that, despite the determination of the February 2013 VA examiner that Veteran had tension headaches in service and now had an unrelated migraine headache disorder, such headaches were a manifestation of the same thing; his representative contended that, following the Veteran's in-service accident, he was taken to the emergency room where he was diagnosed with a concussion.  

Initially, the Board again notes that the Veteran was not diagnosed with a concussion following his May 2004 in-service accident or any other time in service.  Also, again, in determining that the Veteran's current migraine headaches were not related to his reported in-service headaches or to service in any other way, the examiner relied on his medical expertise in distinguishing the nature of the headaches and explained how the Veteran's current headaches, based on their nature, would not be related medically to in-service injury or to his reported in-service headaches.  The Board finds the VA examiner's medical opinion to be much more probative than the lay assertion of the Veteran's representative, and to be persuasive generally for the reasons discussed extensively above.

Therefore, the evidence weighs against a finding that a headache disorder, to include migraines began during service, was the result of in-service injury, or is related to service in any other way.  Accordingly, service connection for headaches, to include migraines, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

The Veteran is service-connected for the following disabilities: major depressive disorder associated with degenerative disc disease of the thoraolumbar spine with musculoskeletal strain of the lumbosacral spine, rated 70 percent; chronic left knee strain and baker cyst, rated 20 percent; degenerative disc disease of the thoraolumbar spine with musculoskeletal strain of the lumbosacral spine, rated 20 percent; musculoskeletal strain of the cervical spine with degenerative changes, rated 20 percent; tinnitus, rated 10 percent; right thumb contracture scar, rated 10 percent; and erectile dysfunction, rated noncompensable (0 percent).  His combined rating for compensation is 90 percent.  He therefore meets the schedular requirements for a TDIU.

The record, including vocational rehab notes, VA medical records, and SSA records, reflects that, prior to incurring his service-connected spine disabilities in 2005, the Veteran worked as a carpenter, and that his former work experience was as mechanic, carpenter, and cleaner.  It further reflects that the Veteran stopped performing these types of work due to his service-connected physical disabilities and the physical demands of such work, which he could no longer meet, and that the Veteran has, during the relevant period, not been able to perform these past types of work or other, similar, physically-demanding work due to his service-connected disabilities.  A March 2005 vocational rehabilitation counseling note reflects that the Veteran sought assistance to explore different careers other than what he has been doing, possibly in the realm of computers or something could do at home, as he had done physical labor, and due to a back injury was no longer able to do this type of work.  In a July 2005 Medical Evaluation Board report for the Veteran's cervical and lumbar spine disorders, it was noted that the Veteran's civilian job was that of a carpenter, but that he was currently retraining to become a medical assistant due to inability to perform the arduous activities of his civilian job as a carpenter.  A November 2007 SSA disability determination reflects that the Veteran had past relevant work as a carpenter, cleaner and mechanic, that the vocational expert determined that these primarily skilled jobs were performed within a range of medium to heavy physical demands, and that the claimant was unable to perform his past relevant work within the residual functional capacity set forth due to exertional limitations from his physical disabilities.  On January 2014 VA spine examination, the examiner noted that, given the Veteran's spine disabilities, he would not be able to engage in heavy physical work, lifting over 40 pounds, or work with arms above the head for any extended periods of time (>15 min continuously).

The record further reflects that from 2006 to 2009, the Veteran attempted to attend school and gain training for more sedentary employment, but was unable to complete any such education or training in part due to cognitive impairment.  VA treatment notes reflect that in January 2006 he reported starting school to study medical billing the year before, and October and December 2007 notes reflect that he had been working with vocational rehab and attending school to do more computer work, but had been having some trouble when taking notes in school.  A November 2008 neuropsychology note reflects that the Veteran attended classes and was taking 12 credit hours toward a degree in Computer Science, and was earning A's and B's in his courses, which he attributed to improved study habits.  April 2009 SSA notes reflect that the Veteran reported going to school one to two hours four to five times a week, and October 2009 vocational rehab notes reflect that the Veteran could no longer go to school "due to the brain injuries that he suffered in the war."

Furthermore, such cognitive impairment preventing the Veteran from completing schooling or other job training or sedentary employment has been attributed, at least in part, in the medical evidence, to his major depressive disorder.  

On February 2008 neuropsychological evaluation, overall results indicated decline in cognitive functioning with some variability, with the Veteran likely experiencing difficulties in daily living related to cognitive challenges.  It was noted that the reason for this was unclear but that, rather than his reported head injury, other conditions such as affective issues were more likely to contribute to these problems.  

On May 2008 VA mental health examination, it was reiterated that on a comprehensive neuropsych battery in February 2008, a diagnosis was not specifically offered and etiology of neuropsychological difficulties was noted to be  unclear, but that the difficulties reported were consistent with diagnosis of a cognitive disorder.  It was further noted that his cognitive difficulties as described in that neuropsych report were likely contributing to his difficulties in school and long-term unemployment, and that his mood disorder exacerbated the difficulties he had cognitively.

A June 2009 polytrauma neuropsychologist note reiterated that prior neuropsychological assessment pointed towards affective factors affecting the Veteran's cognition and a normal neurology exam and normal neuroimaging, and that it was also noted that he Veteran had depressed mood.  It was noted that depression, among the Veteran's other cognitive problems, was a cognitive risk factor and that subjective reports of cognitive problems were likely due to issues including his depression.

On September 2009 VA examination, it was noted that the Veteran failed all of his coursework the previous semester while attending junior college, that neuropsych had recommended that he not pursue college education at that time, and that etiology of cognitive impairment had not been determined, but that neuropsych reports suggested that depression was likely a contributing factor.  Major depressive disorder and cognitive disorder by history were diagnosed, and it was determined that it was not possible to separate the cognitive symptoms, including memory and learning problems, which were likely related to both disorders.  

Given the evidence above reflecting that the Veteran's service-connected physical disabilities have prevented him from performing his former occupational activities, or other such employment that requires extensive physical activity, and that his service-connected psychiatric disability is to some degree a cause of inability to obtain or maintain sedentary employment, and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities, in combination, render him unemployable.  

The Board notes the substantial evidence also weighing against the Veteran's claim.  On April 2009 SSA examination, it was noted that although the Veteran reported memory problems, these did not seem supported by the current psychiatric information, and there was no suggestion of serious cognitive impairment.  It was further noted that, giving the benefit of the doubt to the Veteran, it was possible he had some mild difficulty remembering instructions and procedures and some mild problems interacting with others in a work situation, but that the medically determinable impairments were not severe.  In an April 2009 SSA determination following that examination, it was noted that, even considering the Veteran's restrictions, there were a significant number of jobs in keeping with his projected abilities and residual functional capacity that he could perform.  

Also, on an October 2010 SSA functional capacity assessment, it was noted that, while the Veteran had been involved with vocational training and it had been concluded that he was not able to work, the basis for this conclusion was not delineated and the limitations in activities of daily living described were not consistent with objective mental and physical evidence.  While the Veteran was ultimately determined to be disabled by SSA following such assessment, such award was for the primary diagnosis of "migraine" and secondary diagnosis of "PTSD," neither of which are service-connected disabilities. 

On May 2011 VA examination, the examiner determined, "After much combing through of the records, there are many, many discrepancies which led me to consider whether he was just lying or getting mixed up in his stories, but it is my opinion that he has a physical and psychiatric Factitious Disorder which is supported and probably encouraged by his wife."  The examiner found that "[h]is depression did not seem substantial," that "[t]here has been little through the years to support his physical and psychiatric symptoms," and that it was the examiner's "impression, that he indeed suffered some minimal thoracic strain in the accident in 2004, but as the mostly negative[] evaluations took place throughout the years, he has developed new symptoms both physically and psychologically to continue in the sick role."

In a January 2012 VA addendum, that same examiner stated that, prior to that May 2011 VA examination, the examiner "was approached by his treating therapist who reported that [the Veteran] and his wife were in therapy, and he had come to the conclusion that [the Veteran] was having multiple physical and psychological problems, but nothing really fit together."  The examiner stated, "In my opinion, he meets the DSM-IV criteria for Factitious Disorder, both physical and psychological," noting that the examiner had "extensively reviewed his medical records, and his amount of 'sickness' and dependency far exceed what would be an expected response to the various disorders."  The examiner further determined that, "[w]hile he has some medical and psychiatric problems, the whole progression of his symptoms over a long period of time starts to indicate the diagnosis," and that "[n]one of the diagnoses are wrong, it is just that he has used his symptoms to obtain other objectives--not working, dependency and attention."

The Board has considered such negative evidence, but, given the totality of the evidence regarding the Veteran's TDIU claim, finds it to be in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to perform his past work or similar physically demanding work due to his physical service-connected disabilities, particularly his spine disabilities.  It further finds that he is also unable to attend school or engage in sedentary employment due, at least in part, to his service-connected major depressive disorder, and that the medical evidence has shown that the extent of such disorder on his cognitive impairment and unemployability, relative to other, nonservice-connected factors also affecting such impairment, is unable to be determined.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the Board finds that the Veteran's service-connected disabilities, together, render the Veteran unable to secure or follow a substantially gainful occupation.  Accordingly, a TDIU is warranted.

As a final matter, the Board has considered whether the Veteran is entitled special monthly compensation (SMC) under 38 U.S.C. § 1114(s), which is payable where a veteran has a single service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See 38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i)(1).

However, even assuming, without conceding, that the Veteran's service-connected "major depressive disorder associated with degenerative disc disease of the thoraolumbar spine with musculoskeletal strain of the lumbosacral spine" and his spine disabilities are "separate and distinct," the Veteran does not have a single service-connected disability rated as total.  As discussed above, no single disability renders the Veteran unemployable; rather, he is unable to perform his past work or similar, physically-demanding work due to his physical service-connected disabilities, particularly his spine disabilities, and unable to attend school or engage in sedentary employment due to his service-connected major depressive disorder.  See Bradley v. Peake, 22 Vet. App. 280, 291-93 (2008).  No single disability has been shown to preclude both the manual labor employment that the Veteran performed prior to his spine injury and more sedentary employment.  Therefore, SMC under 38 U.S.C. § 1114(s) is not appropriate in this case.  


ORDER

The issue of entitlement to a rating in excess of 70 percent for major depressive disorder is dismissed.

The issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine with musculoskeletal strain of the lumbosacral spine is dismissed.

The issue of entitlement to a rating in excess of 20 percent for musculoskeletal strain of the cervical spine with degenerative changes is dismissed.

Service connection for headaches, to include migraines, is denied. 

A TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


